Citation Nr: 0320139	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right ankle.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left ankle.

3.  Entitlement to a compensable disability rating for 
residuals of a hemorrhoidectomy.

4.  Entitlement to a compensable disability rating for 
residuals of a left thigh laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
August 1988, and from December 1990 to December 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, among other things, granted service 
connection for the disabilities listed on the title page, and 
assigned noncompensable (zero percent) disability ratings for 
all of them, effective December 3, 1994.   During the course 
of this appeal, the veteran moved several times, and the RO 
in Los Angeles, California, now has jurisdiction over this 
case.

In February 2000 the Board remanded this case for additional 
development.  Subsequently by rating action in March 2003 the 
RO increased the ratings for traumatic arthritis of each 
ankle from 0 to 10 percent under Diagnostic Code 5010-5271 
from December 3, 1994.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disabilities 
at issue are to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time, and consideration must be given to the 
assignment of separate ratings for separate periods of time 
based on facts found, a practice known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  The statement of the case and the supplemental 
statements of the case reflect that the RO has considered all 
pertinent evidence.


FINDINGS OF FACT

1.  The veteran's residuals of a left thigh laceration scar 
are manifested by a nontender 4.5 cm x 0.2 cm crescent shaped 
scar without tissue loss, tenderness, adhesion, pain, or 
limitation of motion of the affected part.

2.  The veteran's residuals of a hemorrhoidectomy are not 
shown to be productive of active hemorrhoids, reduction of 
the lumen, loss of sphincter control, fissures, or 
ulcerations; the residuals are not more than mild or moderate 
in degree.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
left thigh laceration scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991; Supp. 2002); 38 C.F.R. § 3.321(b)(1), 
Part 4, §4.118, Diagnostic Codes 7803, 7804, 7805 (prior to 
August 30, 2002); Diagnostic Codes 7803, 7804, 7805 
(effective from August 30, 2002).

4.  The criteria for a compensable rating for residuals of a 
hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible as to the residuals of a hemorrhoidectomy and the 
left thigh laceration.  VA must notify the veteran of 
evidence and information necessary to substantiate his claims 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claims and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of the discussion in the May 2002 VCAA 
letter; the May 1996, October 1996, and October 2002 rating 
decisions; by the Board Remand in February 2000; the December 
1996 statement of the case; and the April 2003 supplemental 
statement of the case.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims decided herein under 
the VCAA.  VA has afforded the veteran examinations.  
Service, VA and private medical treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran as 
to the issues decided herein.

Background   The veteran was released from service in 
December 1994 and filed his initial claim in February 1995.

The report of a VA examination conducted in April 1996 
reflects that the examiner noted that the veteran was status 
post hemorrhoidectomy.  No external hemorrhoids were 
visualized.

The veteran failed to report for an examination that was 
scheduled for May 1999.

In February 2000 the Board remanded this case for additional 
development including a VA examination.  Subsequently the 
veteran failed to report for VA examinations scheduled for 
November 2001 and for July 2002.

As a consequence, by rating action in October 2002, the RO 
denied the veteran's claims for increased compensable ratings 
for the aforementioned claims.

Subsequently the veteran by letter in October 2002 notified 
the RO that he had not received any notice of examination 
appointments from the VA.  He noted that he would have 
reported for his examination if he had received notice.

In January 2003, the veteran underwent an examination for 
disability evaluation purposes.  The examiner noted scarring 
from a hemorrhoidectomy in 1993.  The veteran denied problems 
holding stools but reported constant bleeding from his 
hemorrhoids every month.  He denied anemia or blood clots, 
but stated that his hemorrhoids protrude all the time.  He 
used Preparation-H two to three days each time he had a 
problem.  He suffered functional impairment as it was hard 
for stool to pass due to hemorrhoid pain.  Examination 
revealed that the abdomen was soft and non-tender with bowel 
sounds present.  No hepatospenomegaly or ascots or rebound or 
guarding or evidence of hernia was present.  Rectal 
examination revealed erythematous peri-rectal region with 3 
skin tags.  There were no active hemorrhoids, no reduction of 
the lumen, no loss of sphincter control, no fissures, no 
ulceration, and no fecal leakage.  The examiner commented 
that the hemorrhoidectomy residuals did not cause any anemia 
or malnutrition.  The diagnosis was hemorrhoids, unchanged.

The report of the examination in January 2003 reflects that 
the examiner noted a crescent shaped scar on the left 
anterior mid thigh measuring 4.5 cm x 0.2 cm.  It was level 
without tenderness, disfigurement, or ulceration.  There was 
no adherence to underlying tissue, instability, or tissue 
loss.  There was no keloid, edema, or inflammation.  The scar 
was hypopigmented.  There was no abnormal texture or 
limitation of motion or function.  The diagnosis was 
residuals of laceration of the left thigh, unchanged.


Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on 
average impairment of earning capacity.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4, § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10. 

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Entitlement to an increased rating for residuals, 
hemorrhoidectomy.  The veteran is currently in receipt of a 
noncompensable evaluation for residuals of hemorrhoidectomy 
under Diagnostic Code 7336.  38 C.F.R. § 4.114 (2002).  Under 
this rating provision, a noncompensable evaluation is 
provided where either external or internal hemorrhoids are 
mild or moderate.  A 10 percent evaluation is warranted for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted for internal or external 
hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  38 C.F.R. Part 4, Diagnostic Code 
7336 (2002).  

In a VA examination in April 1996, the examiner noted the 
veteran was status post hemorrhoidectomy.  He did not 
describe an active problem, and no external hemorrhoids were 
visualized.

In January 2003, a rectal examination revealed an 
erythematous peri-rectal region with 3 skin tags.  There were 
no active hemorrhoids, no reduction of the lumen, no loss of 
sphincter control, no fissures, no ulceration, and no fecal 
leakage.  The examiner commented that the hemorrhoidectomy 
residuals did not cause any anemia or malnutrition.

The Board finds that the degree of disability associated with 
the veteran's residuals of hemorrhoidectomy does not comport 
with the rating criteria for a 10 percent evaluation under 
Diagnostic 7336.  Notably, the evidence establishes that the 
veteran underwent a hemorrhoidectomy in service.  This 
procedure was apparently successful with no active 
recurrences of hemorrhoids.  There is no evidence of any 
large or thrombotic irreducible hemorrhoids with excessive 
redundant tissue.  Additionally, none of the medical evidence 
of record contains any objective findings of anemia or 
fissures, as required for a 20 percent evaluation under 
Diagnostic Code 7336.

In sum, the medical evidence fails to show any current active 
hemorrhoids.  In the absence of any medical evidence 
indicating the veteran has any current hemorrhoids, a 10 
percent rating is not warranted under the applicable rating 
criteria.  In this regard, the Board must find that a 
noncompensable rating under Diagnostic 7336 is more 
appropriate in that the veteran's residuals have been shown 
to more nearly approximately the criteria for that particular 
rating.  38 C.F.R. § 4.7.

The Board concludes that the record reflects that the 
veteran's residuals of a hemorrhoidectomy have remained 
essentially the same since the time of his application for 
compensation until the present.  Thus, staged ratings are not 
warranted in this case.  Fenderson, 12 Vet. App. 119.

Under the circumstances in the instant case, the Board finds 
that the preponderance of the evidence is against the claim 
for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an increased rating for residuals of 
laceration, left thigh.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating skin disorders, such as scars.  The changes 
were effective as of August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. See 
VAOPGCPREC 3-00.

In an April 2003 Supplemental Statement of the Case, the RO 
considered the new regulations, and the new rating criteria 
were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected laceration, left thigh, is 
evaluated under Diagnostic Code 7805, scars other.  This code 
was not affected by the revision in the skin rating criteria.  
It rates scars on the limitation of function of the affected 
part.  A higher rating cannot be assigned under Diagnostic 
Code 7805 because no limitation of function has been 
demonstrated by the left thigh scar.  38 C.F.R. § 4.118, Code 
7805.  The laceration scar is a crescent shaped scar on the 
left anterior mid thigh measuring 4.5 cm x 0.2 cm.  It is not 
tender or disfiguring.  There is no ulceration,  adherence to 
underlying tissue, tissue loss, instability, keloid, edema, 
or inflammation.  There was no abnormal texture or limitation 
of motion or function.  Therefore, under both the old and new 
rating criteria, a higher rating cannot be assigned.

Diagnostic Code 7800 does not apply to the veteran's service-
connected scar since his scar is located on the thigh.  
Diagnostic Code 7803 does not apply as his scar is not 
unstable.  Diagnostic Code 7801 does not apply because the 
laceration, left thigh, has not been shown to be deep or to 
cause limited motion.  A deep scar is one associated with 
underlying soft tissue damage.  However, there is no evidence 
that the scar causes limited motion.

Under both the old and new versions of Diagnostic Code 7805, 
other scars are rated on limitation of function of the 
affected part.  There is no indication in the record that the 
scar on the veteran's left thigh has affected his functioning 
in any manner. 

Accordingly, the preponderance of the evidence is against 
assignment of a compensable disability rating for the 
veteran's service-connected left thigh laceration scar.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A.A. 
§ 1155.  The veteran has symptomatology indicative of, at 
most, a superficial, painless scar.  Without impaired 
functioning of the left thigh as a result of the scar, or 
soft tissue damage, he simply is not entitled to a 
compensable schedular disability rating.  The veteran does 
not meet these criteria, and there is no reasonable doubt on 
this matter that could be resolved in his favor.  The Board 
has considered all potentially applicable diagnostic codes, 
as discussed above.


ORDER

Entitlement to a compensable disability rating for residuals 
of a hemorrhoidectomy, is denied.

Entitlement to a compensable disability rating for residuals 
of a left thigh laceration, is denied.


REMAND

The report of the examination conducted in January 2003 
reflects that the veteran reported constant pain and swelling 
of his ankles.  With a flare-up, he was unable to stand and 
walk the rest of the day.  The examiner noted that the 
veteran required an air cast on the left ankle to stabilize 
the joint and that the arthritis of the veteran's ankles was 
productive of pain, limitation of motion, fatigue, lack of 
endurance and incoordination.  It was noted that the veteran 
had not worked during the past 7 years because he could not 
stand for more than 30 minutes and was not able to climb 
ladders to perform the duties of a heating and air 
conditioning repairman.

The Board finds that additional development would be helpful 
and that the case should be REMANDED for the following 
action:

1.  A social and industrial survey should 
be obtained for the purpose of obtaining 
information as to the medical, 
educational and employment history of the 
veteran.  The claims folder must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.  The 
veteran's medical, social, educational 
and employment background should be 
summarized and any other information 
needed to develop a complete picture of 
his employment prospects and the 
conditions which limit his employment 
opportunities should be identified.  The 
social worker should elicit data to 
clarify the nature and sequence of events 
which have a bearing on his 
employability.  The social worker should 
indicate his or her overall judgment as 
to the impact the veteran's ankle 
disabilities have on the veteran's 
employment opportunities.  The social 
worker should attempt to obtain 
authorization for VA to obtain medical 
records for any treatment the veteran 
received from 1994 to the present for his 
ankle disabilities and determine whether 
he has applied for or is in receipt of 
benefits from the Social Security 
Administration.

2.  Thereafter, the RO should 
readjudicate the ratings for the 
veteran's ankle disabilities.  If the 
decision remains unfavorable to the 
veteran, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran and 
his representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


